Citation Nr: 0030977	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-14 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for residuals of right 
knee injury with post traumatic arthritis, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for seborrheic 
dermatitis of the face and scalp, currently evaluated as 10 
percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry



INTRODUCTION

The veteran had active service from December 1964 to June 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to an increased 
rating for residuals of a right knee injury with post 
traumatic arthritis, rated 10 percent disabling, and awarded 
an increased rating of 10 percent for seborrheic dermatitis 
of the face and scalp, effective from February 23, 1998.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter referred to as the Court) held 
that the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The veteran's disability from residuals of a right knee 
injury with post-traumatic arthritis is manifested by 
subjective complaints of pain, stiffness, and weakness with 
prolonged driving and sitting, without objective findings of 
recurrent lateral instability or subluxation, or compensable 
limitation of motion.

2.  The veteran's disability from seborrheic dermatitis of 
the face and scalp is manifested by small areas of dry 
flaking skin behind his ears, inflamed areas on the sides of 
his nose, areas of hyperpigmented spots on the lower cheeks, 
chin and neck, and dry skin in the groin area, without 
extensive areas of lesions, marked disfigurement, exudation, 
or exfoliation.


CONCLUSIONS OF LAW

1.  The criteria of a rating in excess of 10 percent for 
residuals of injury to the right knee with post-traumatic 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2000).

2.  The criteria for a schedular evaluation in excess of 10 
percent for seborrheic dermatitis of the face and scalp have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic 
Codes 7806 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his disability from residuals of 
right knee injury with post-traumatic arthritis, and 
seborrheic dermatitis of the face and scalp have worsened and 
that he should be awarded an increased ratings for the 
disorders.  For the reasons and bases discussed in this 
decision, the Board concludes that the criteria for increased 
ratings for seborrheic dermatitis of the face and scalp, and 
residuals of right knee injury with post-traumatic arthritis 
have not been met.

Generally, a person who submits a claim for benefits under a 
law administered by the Secretary of the Department of 
Veterans Affairs (VA) has the burden of proof.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (1991).  The provision of 38 U.S.C.A. 
§ 5107 require the VA to assist the veteran in the 
development of his claim by obtaining relevant records and, 
where appropriate, providing the veteran a medical 
examination.  The Board is satisfied that the development 
mandated by 38 U.S.C.A. § 5107 has been accomplished and VA 
has no further duty to assist the veteran in developing facts 
pertinent to his claim.  The veteran has not advised VA of 
the existence of additional evidence which may be obtained.  
The veteran has been provided recent medical examinations 
which have not substantiated entitlement to increased ratings 
for his service-connected right knee and skin disorders.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  The rating schedule is used primarily as a guide 
in the evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2000).  It is essential, both 
in the examination and in the evaluation of disability, that 
each disability be viewed in relation to its history.  38 
C.F.R. § 4.1 (2000).  Although VA must consider the entire 
record, the most pertinent evidence, because of effective 
date law and regulations, is created in proximity to the 
recent claim.  38 U.S.C.A. § 5110 (West 1991).  Therefore, 
the Board will first consider the history of the veteran's 
service-connected disorders.  Then the Board will consider 
the more recent manifestations of the associated disability.

I.  Residuals of Right Knee Injury

Service medical records show that the veteran struck his 
right knee on a ship's hatch in September 1965.  In April 
1968 he was treated for right knee symptoms, including 
tenderness at the right tibial tuberosity, which were 
diagnosed as trick knee.  An X-ray showed no bony 
abnormality.

During a VA examination in May 1980, the veteran gave a 
history of an in-service right knee injury and recurrent 
swelling over the ensuring years.  He also reported that the 
right knee was unstable and gave way.  His main complaint was 
of knee pain.  He denied having had fluid drained from the 
knee.  He told the examiner that the knee was not 
particularly noisy.  He reported that he was not able to do 
any sustained exercise, athletics, or running.  He told the 
examiner that the knee caused him to limp.  On examination, 
the knees measured the same in circumference, as did the 
calves.  There was no detectable atrophy of the right lower 
extremity.  The right knee was tender to manipulation.  The 
knee had full range of motion.  There was crepitance on 
motion in the knee.  There was no instability.  There was no 
evidence of fluid.  There was tenderness in the tibial 
plateau area.  The pertinent diagnosis was post-traumatic 
arthritis of the right knee.

The veteran was granted entitlement to service connection for 
post-traumatic arthritis of the right knee by a June 1980 
rating decision.  The associated disability was rated 10 
percent pursuant to Diagnostic Code 5010.  Under that 
diagnostic code, arthritis due to trauma, substantiated by X-
ray findings, is rated as degenerative arthritis.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the codes, a rating of 10 percent is 
for application fore each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

Diagnostic Codes 5260 and 5261 contemplate knee disability 
based on limitation of flexion and extension, respectively.  
Under Diagnostic Code 5260, a 10 percent rating is assigned 
when flexion is limited to 45 degrees.  Higher evaluations 
may be assigned for greater degrees of limitation of flexion.  
A 10 percent rating may also be assigned pursuant to 
Diagnostic Code 5261 if extension of the leg is limited to 10 
degrees.  Higher evaluations are warranted for higher degrees 
of limitation of extension.

Under Diagnostic Code 5257, impairment of the knee other than 
ankylosis is rated based on recurrent subluxation or lateral 
instability, and ratings of 10, 20, or 30 percent are 
assigned where such symptoms as slight, moderate, or severe, 
respectively.

When the veteran's right knee was examined during a VA 
examination in September 1980, it had full range of motion.  
There was no instability or swelling.  There was some 
tenderness to pressure in the patella tendon bilaterally.  No 
crepitance was detected.  The calves and knees measured the 
same size.  The examiner reported a diagnosis of bilateral 
painful knees.

The claim leading to the current appeal was filed in February 
1998.  The veteran underwent a VA orthopedic examination in 
March 1998.  He told the examiner that he developed 
unbearable pain in his right knee with prolonged driving.  
The right knee felt weak and stiff after prolonged sitting.  
On examination, the right knee had full extension and 140 
degrees of flexion.  There was no swelling, effusion, or 
quadriceps atrophy.  There was no retropatellar crepitation 
or tenderness.  The ligaments were stable to varus and valgus 
stress in extension and at 30 degrees of flexion.  Anterior 
and posterior drawer tests were negative.  X-rays of the 
right knee revealed minute osteophytes on the periphery of 
the patella.  There was no narrowing of the articular 
cartilage.  There was no sclerosis of the subchondral bone  
There were no loose bodies.  Comparison with X-rays of the 
left knee were made and were essentially the same.  The 
examiner expressed his opinion that the minute osteophytes 
were not clinically significant, as the veteran had no 
retropatellar crepitation.  The examiner reported that he 
could find no explanation for the veteran's pain.

X-rays of the right knee taken in April 1998 showed no 
osseous or articular abnormalities.  When the veteran was 
seen in a VA clinic in February 1999, he reported that he had 
quit his job as a truck driver due to knee pain.  On 
examination, there was disuse atrophy in the right vastus 
medialis muscle.  There was hyperextension in the knee.  The 
examiner noted an impression of degenerative joint disease, 
right knee.

The veteran testified in April 1999 that his knee was 
continuously painful, and buckled with walking.  Lengthy 
driving caused stiffness.  He asserted that he had not been 
able to continue his employment as a truck driver because of 
disability associated with his right knee.

The Board has reviewed the entire record.  Viewed as a whole, 
it shows that the veteran's disability from residuals of 
right knee injury is manifested by subjective complaints of 
pain, stiffness, and weakness with prolonged sitting and 
driving, without objective findings of recurrent lateral 
instability or subluxation, or compensable limitation of 
motion.  Therefore, the Board concludes that the criteria for 
a schedular rating in excess of 10 percent have not been met.

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  The veteran's right knee disability, as 
discussed above, does not approximate the criteria for the 
next higher evaluation under 5257, 5260 or 5261, as he has 
full extension and flexion of the knee without clinical 
findings of instability or subluxation.

In evaluating disability of the musculoskeletal system, the 
Board must take into account the functional impairment that 
may be attributed to pain or weakness. 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1999); DeLuca v. Brown, 8 Vet. App. 202, 205-6 
(1995).  Factors listed in 38 C.F.R. § 4.45 include less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  In this case, the clinical evidence 
indicates that the veteran's impairment from his right knee 
disorder is primarily manifested by subjective complaints of 
pain, stiffness, and weakness with prolonged driving or 
sitting.  The disability associated with such complaints is 
anticipated and compensated by the 10 percent rating under 
Diagnostic Code 5010.  Concerning the other factors listed, 
the Board notes that there are no clinical findings of 
incoordination, loose motion, limitation of motion due to 
pain, or excess fatigability.  The evidence as a whole does 
not describe the presence of such additional factors as to 
warrant higher a rating than 10 percent.

II.  Seborrheic Dermatitis of the Face and Scalp

Service medical records show that the veteran was treated for 
a rash on his face in January, March, and May 1965.  The 
disorder was diagnosed as recurrent seborrheic dermatitis.  
Treatment notes dated in January and June 1968 also contain 
impressions of seborrheic dermatitis.  At the time of his 
examination for separation from service, an examiner noted 
that the veteran had chronic facial folliculitis.

During a VA examination in October 1980, the veteran gave a 
history of recurring rash on his cheeks, forehead, and scalp.  
He reported that the affected areas became red and puffy, but 
did not itch.  On examination, there was no rash on the face.  
On the scalp there was some scarring, scaling, and a few 
papules.  The skin on the veteran's face appeared slightly 
oily.  The veteran was clean shaven and there was no evidence 
of folliculitis.  The pertinent diagnosis was seborrheic 
dermatitis of the face and scalp.

The veteran was granted entitlement to service connection for 
seborrheic dermatitis by an October 1980 rating decision.  
Initially, the associated disability was rated zero percent 
disabling, effective from August 20, 1980.  In a July 1998 
rating decision, the evaluation was increased to 10 percent 
pursuant to Diagnostic Code 7806.  Under that diagnostic 
code, eczema is rated 10 percent disabling with exfoliation, 
exudation or itching which involves an exposed surface or an 
extensive area.  The next higher rating of 30 percent is 
assigned where exudation or itching is constant, or where 
there are extensive lesions or marked disfigurement.  The 
highest rating of 50 percent is assigned where there is 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or the disorder is exceptionally 
repugnant.

Pursuant to the veteran's February 1998 claim for an 
increased rating, he underwent a VA dermatology examination 
in April 1998.  At that time, he reported having problems 
with employment due to a skin disorder.  He reported that for 
10 years he had had itchy, tender, painful areas in his 
groin.  On his face, scalp, neck, and ears, he had had 
irritation, redness, burning and stinging for 30 years.  He 
reported that his inability to be clean shaven impacted 
adversely on his ability to obtain the type of employment he 
desired.  The examination report included photographs of the 
veteran's forehead, ears, cheeks, neck torso, and groin.  The 
photographs show small areas of dry, flaking skin behind the 
veteran's ears, areas of hyperpigmented spots on the lower 
cheeks, chin and neck, and dry skin in the groin area.  The 
photographs do not show extensive lesions, marked 
disfigurement or exudation.

The veteran testified in April 1999 that his skin condition 
caused him embarrassment.  He stated he was being treated by 
VA with hydrocortisone.  He reported that the affected areas 
itched at times but the itching was alleviated by ointments.  
The affected areas became inflamed at times.  He denied any 
seasonal factor in his symptoms.  He reported that the 
severity of his symtpoms sometimes corresponded with eating 
certain foods, and using certain soaps and deodorants.

The veteran was examined again for compensation purposes in 
May 1999.  He told the examiner he could shave only every 
four to five days due to skin irritation.  In spite of daily 
use of hydrocortisone topical cream on his face and scalp, he 
had occasional lesions around the periphery of his scalp as 
well as on both sides of his nose.  He also complained of 
irritations in his underarms and in his groin area.  On 
examination, there were no active lesions.  There was some 
slight flaking around the periphery of the scalp.  There was 
some swelling in the fold of the face on each side of the 
nose, with some increased redness, but not active lesions.  
He had a two- to three-day beard growth but no active lesions 
within the beard area.  There were some indurated lesions 
with some scaling in the underarm areas.  The groin area 
showed some skin thickening with erythema, but no active, 
crusty lesions.  The reported impression was seborrheic 
dermatitis of the face and scalp with mild exacerbation of 
the face on the date of the examination.

The Board has reviewed the entire record and finds that the 
veteran's disability from seborrheic dermatitis of the face 
and scalp is manifested by small areas of dry flaking skin 
behind his ears, inflamed areas on the sides of his nose, and 
areas of small hyperpigmented spots on the lower cheeks, chin 
and neck, without extensive areas of lesions, marked 
disfigurement, exudation, or itching constant.  Therefore, 
the Board concludes that the criteria for a rating in excess 
of 10 percent have not been met.

When considered in the context of 38 C.F.R. § 4.7, the Board 
finds that the veteran's skin disorder does no more closely 
approximate the criteria for the next higher scheduler 
rating, as the evidence does not show that the disorder is 
manifested by disfigurement, or extensive areas of lesions 
with exfoliation or exudation.


III.  Extraschedular Considerations

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2000).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. There are higher schedular ratings 
assignable for disability associated with disorders of the 
right knee and skin.  However, the manifestations required to 
support such higher ratings are not presented in this case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for his right 
knee disorder or his skin disorder, nor is it otherwise shown 
that such disorders so markedly interfere with employment as 
to render impractical the application of regular schedular 
standards.  The Board does note the statement in the November 
1998 examination report that the veteran is unable to perform 
his usual occupation as a driver because of his inability to 
bend his right knee for long periods of time.  For the 
reasons noted above, the Board concludes that extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
this case.  The RO's failure to discuss extraschedular 
consideration and to refer the claim for assignment of such a 
rating as provided in the regulation was not prejudicial to 
the appellant.



ORDER

An increased rating for residuals of injury to the right knee 
with post-traumatic arthritis is denied.

An increased rating for seborrheic dermatitis of the face and 
scalp is denied.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 12 -


- 1 -


